                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

CRABAR/GBF, INC.,

                     Plaintiff,                                     8:16CV537

       vs.                                              FINAL PROGRESSION ORDER
                                                                (AMENDED)
MARK WRIGHT, WRIGHT PRINTING
CO., MARDRA SIKORA, JAMIE
FREDRICKSON, and ALEXANDRA
KOHLHAAS,

                     Defendants.

      This matter comes before the Court on the Stipulation to Enter Amended Progression
Schedule (Filing No. 254). Upon review of the parties’ Stipulation,

       IT IS ORDERED that the Stipulation to Enter Amended Progression Schedule (Filing
No. 254) is granted, and the final progression order is as follows:

      1)     The trial scheduled for October 21, 2019, is cancelled and will be rescheduled at a
             later date.

      2)     The Pretrial Conference is scheduled before the undersigned magistrate judge on
             March 1, 2021, at 10:00 a.m., and will be conducted in chambers. The parties’
             proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
             nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on February 22, 2021.

      3)     A telephonic conference to discuss the status of case progression and the parties’
             interest in settlement will be held with the undersigned magistrate judge on
             September 18, 2020, at 10:00 a.m. by telephone. Counsel shall use the
             conferencing instructions assigned to this case to participate in the conference.

      4)     The parties dispute whether a new deadline to amend pleadings should be set. The
             Court finds the deadline for moving to amend pleadings or add parties should be
             June 5, 2020. The imposition of a new deadline does not mean any motion to
             amend will automatically be granted, as the parties will have an opportunity to
             argue their opposition to any such motion.

      5)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
             Federal Rules of Civil Procedure is April 17, 2020. Motions to compel discovery
             under Rules 33, 34, and 36 must be filed by May 1, 2020.
             Note: A motion to compel, to quash, or for a disputed protective order shall not be
             filed without first contacting the chambers of the undersigned magistrate judge to
             set a conference for discussing the parties’ dispute.
         6)       The deadlines to complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                             June 19, 2020
                            For the defendants:                            August 14, 2020
                            Rebuttal:                                      September 11, 2020

         7)       The deposition deadline for fact witnesses is June 5, 2020. The deposition deadline
                  for expert witnesses is October 2, 2020.

         8)       The deadline for filing motions to dismiss and motions for summary judgment is
                  October 23, 2020.

         9)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is November 23, 2020.

         10)      Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.

         11)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge. Such requests will not be considered absent a
                  showing of due diligence in the timely progression of this case and the recent
                  development of circumstances, unanticipated prior to the filing of the motion,
                  which require that additional time be allowed.


         Dated this 19th day of September, 2019.



                                                                 BY THE COURT:


                                                                 Michael D. Nelson
                                                                 United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
